615 So. 2d 1333 (1993)
In re Larry E. BROOME.
No. 92-B-3332.
Supreme Court of Louisiana.
March 26, 1993.

DISCIPLINARY PROCEEDINGS
PER CURIAM.
Disciplinary Counsel charged respondent with obtaining a personal injury settlement for a client by falsely representing to the adjuster and attorney for the insurance company that a timely suit had been filed, when in fact no suit had been filed. The Hearing Committee found that respondent did not personally participate in the fraud but was grossly negligent in supervising his office personnel in violation of Disciplinary Rule 5.3(G). It recommended a 60-day suspension. Accepting the Hearing Committee's finding of facts, but concluding that suspensions of less than 90 days should be avoided, the Disciplinary Board recommended increasing the suspension to 90 days.
Respondent contests the length of the suspension, arguing that his prompt restitution was a mitigating factor and that a reprimand is a sufficient sanction. Disciplinary Counsel asks the court to reexamine the findings of fact and to increase the period of suspension to two years.
While in basic agreement with the Hearing Committee's finding of facts, the court is of the opinion that the conduct of counsel described therein merits a somewhat harsher penalty and adopts the recommendation of the Disciplinary Board of a 90-day suspension from the practice of law.
Accordingly, IT IS ORDERED that respondent, Larry E. Broome, be and he is hereby suspended from the practice of law in Louisiana for ninety days from the date of finality of this judgment. All costs of this proceeding are assessed to respondent.
HALL, J., would limit the suspension to 60 days as recommended by the Hearing Committee.